60 So.2d 65 (1952)
221 La. 624
STATE
v.
DE SOTO.
No. 40814.
Supreme Court of Louisiana.
July 3, 1952.
J. V. Thompson, Alexandria, for appellant.
Fred S. LeBlanc, Atty. Gen., M. E. Culligan, Asst. Atty. Gen., Ben F. Thompson, Dist. Atty., George M. Foote, Asst. Dist. Atty., Alexandria, for appellee.
HAWTHORNE, Justice.
The appellant was convicted and sentenced for the theft of property having a value of $79.50. He reserved and perfected several bills of exception, but has made no appearance in this court either by brief or otherwise. When bills of exception are neither briefed nor argued on appeal, we consider them to be abandoned. State v. Ducre, 173 La. 438, 137 So. 745; State v. Dallao, 187 La. 392, 175 So. 4; State v. Simpson, 216 La. 212, 43 So.2d 585. We have nevertheless examined the bills and the entire record, and find no reversible error.
When the appellant makes no appearance and files no brief in a civil case, we dismiss the appeal, but under those circumstances in a criminal case, if our examination of the record shows no error on its face and no merit in the bills properly reserved, we prefer the practice of affirming the judgment.
For the reasons assigned, the conviction and sentence are affirmed.